department of the treasury internal_revenue_service washington d c date cc el d gl-613441-98 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for delaware-maryland district_counsel cc ser dem bal attn from subject chief branch disclosure litigation cc el d memorandum of understanding mou with maryland comptroller of the treasury this is in response to your request dated date this document is not to be cited as precedent we have reviewed a copy of the mou between the service and the maryland comptroller of the treasury comptroller to perform joint site visits of electronic return originators eros we assume the provisions of the mou are consistent with the basic and implementing agreements with maryland the mou should state the disclosure authority for this program is sec_6103 we suggest including the following provision in the mou the basic agreement previously entered into between the parties and or this memorandum constitute the written request for the disclosure of any federal tax returns and return_information to the state of maryland comptroller of the treasury pursuant to sec_6103 because the term joint site visit has no standard meaning it is important for the mou to explicitly indicate what the joint activity entails throughout the process for example the mou does not indicate if the service and comptroller will contact the eros together and visit them together or whether the service will conduct the visit and then provide the information to the comptroller the letter from the comptroller seems to indicate that the visits will be joint we would modify the language in paragraph to read as follows which is a modification of what we have suggested in other joint examination mous all records and documents maintained or collected by the service and disclosed to the comptroller under this agreement including information developed during the site visits and return preparer meetings add any other joint activities that will result in the collection of information such as joint notification letters joint information document requests joint interviews or resulting joint criminal investigations will be subject_to the confidentiality requirements of sec_6103 except that which the state separately develops and is clearly maintained as state tax information when a disclosure is made to the comptroller under the provisions of this mou a form 5466b multiple record of disclosure will be prepared as required the forms will be forwarded to the district disclosure_officer no less frequently than monthly the parties will have access to all information and documentation we note that because of the lack of detail we are not certain what information will be considered that which the state develops and is clearly maintained as state tax information we have assumed that it is information collected solely by state personnel not jointly and have added the modifier separately to make this clear paragraph indicates site visits will not be conducted solely to secure records for state tax issues we would delete solely irs personnel collect information for the purpose of administering federal not state tax laws in addition in paragraph we would change shared with the state to disclosed to the state paragraph indicates a courtesy notification will be given to the other agency prior to the use of information by an agency developed by the team in any criminal action we note that the basic agreement requires notification by the state prior to any disclosure in a judicial tax proceeding which would include disclosure in the state criminal tax proceeding if you have any further questions please call
